PD-1017&1018&1019-15 COURT
                                       PD-1017&1018&1019-15
                                           OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 8/7/2015 8:17:34 AM
                                                                      Accepted 8/11/2015 1:30:11 PM
                                                                                      ABEL ACOSTA
                        PDR No. ____________________                                          CLERK

 Court of Appeals Nos. 03-13-00390-CR, 03-13-00391-CR & 03-13-00392-CR

ANDREA STANLEY                           §       IN THE TEXAS COURT OF
                                         §
v.                                       §          CRIMINAL APPEALS
                                         §
STATE OF TEXAS                           §           AT AUSTIN, TEXAS

          PETITIONER’S MOTION FOR EXTENSION OF TIME TO FILE
              PRO SE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes ANDREA STANLEY,                Petitioner in the above styled and

numbered cause, and moves this Court for a 90-day extension to file her Petition for

Discretionary Review, and would show as follows:

      1.     Petitioner has been convicted for the offenses of Aggravated Assault,

Aggravated Kidnaping, and Burglary of a Habitation. She has been assessed

sentences of 50 years and 20 years on the Aggravated Assault charges, 50 years on

the Aggravated Kidnaping charge, and 50 years on the Burglary of a Habitation

charge.

      2.     The Third District Court of Appeals issued an unpublished decision in

this case on July 30, 2015. Andria Stanley v. State of Texas, 03-13-00390-CR, 03-

13-00391-CR & 03-13-00392-CR (Tex.App. – Austin, July 30, 2015). The PDR in



                                                                                    1
      August 11, 2015
this case is due on or before August 31, 2015.

      3.     The undersigned counsel is appointed and his appointment has

terminated following the decision in this case. Counsel does not intend to continue

representation on a pro se basis. Counsel has advised Petitioner by letter on this date

regarding the termination of his representation and her right to seek a Petition for

Discretionary Review on a pro se basis, or through retained counsel.

      4.     In order to pursue her options, Petitioner needs time to retain counsel,

or to obtain the record and other necessary documents in which to prepare a PDR on

a pro se basis.

      5.     Accordingly, the undersigned counsel requests this Court extend the

deadline to file the PDR in this case by 90 days from the current due date.

      5.     Ms. Stanley’s personal information for the purposes of notices by this

Court is as follows:

                                 Ms. Andria Stanley
                                 # 01861816
                                 TDCJ Mountainview Unit
                                 2305 Ransom Road
                                 Gatesville, TX 76528

      WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant this Motion, and grant an additional 90 days to file a PDR in this case

                                        Respectfully submitted,

                                                                                      2
                                      Law Office of Alexander L. Calhoun
                                      4301 W. William Cannon Dr., Ste. B-150, # 260
                                      Austin, TX 78749
                                      Tele: 512/ 420-8850
                                      Fax: 512/ 233 - 5946
                                      Cell: 512/ 731-3159
                                      Email: alcalhoun@earthlink.net

                                      BY:_/s/ Alexander L         Calhoun
                                      Alexander L. Calhoun
                                      State Bar No.: 00787187

                                      Attorney for Andria Stanley



                         CERTIFICATE OF SERVICE

      I hereby certify that on August 3, 2015, a copy of the above and foregoing motion

has been served by mail upon the Travis County District Attorney's Office, at the

following address:

Travis County District Attorney
P.O. Box 1748
Austin, TX 78711

upon the State Prosecution Attorney by U.S. Mail at the following address:

State Prosecuting Attorney
P.O. Box 13046
Capitol Station
Austin, Texas 78711

and upon Appellant by U.S. Mail to the following address:


                                                                                          3
Ms. Andria Stanley
# 01861816
TDCJ Mountainview Unit
2305 Ransom Road
Gatesville, TX 76528



                          /s/   Alexander L Calhoun
                         Alexander L. Calhoun




                                                      4